United States Court of Appeals
                                                                                         Fifth Circuit
                                                                                       F I L E D
                      IN THE UNITED STATES COURT OF APPEALS
                                                                                        June 23, 2005
                                  FOR THE FIFTH CIRCUIT
                                  _____________________                            Charles R. Fulbruge III
                                                                                           Clerk
                                       No. 05-10040
                                  _____________________

UNITED STATES OF AMERICA

                        Plaintiff - Appellee
                          v.
ADAN RODRIGUEZ
                        Defendant - Appellant



                           ---------------------
           Appeal from the United States District Court for the
                    Northern District of Texas, Dallas
                           ---------------------

Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:1


       IT IS ORDERED that Appellee’s unopposed motion to vacate the

sentence is GRANTED.



       IT IS FURTHER ORDERED that Appellee’s unopposed motion to

remand      the    case     to    the     Northern       District        of    Texas,      Dallas

Division for resentencing is GRANTED.




       1
        Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5th Cir. 47.5.4.
MOT-21